Title: To Benjamin Franklin from Alexandre-Théodore Brongniart, 13 August 1783
From: Brongniart, Alexandre-Théodore
To: Franklin, Benjamin


          
            paris le 13 aoust 1783.
          
          Brongniart a L’honneur de présenter Son tres humble Respect a
            Monsieur franklin, et de le prier de lui faire Sçavoir Si il Se donnera la peine de
            passer chez Lui Ce Matin Mercredi, et a quelle heure, Comme m. Son fils le lui a fait
            espérer La Semaine derniere. Il S’agit d’aller ensuitte a L’Ecole militaire et aux
            invalides relativement aux paratonnere que m. Le Maréchal de Ségur est dans L’intention
            de faire Etablir dans Ces deux maisons,
            et pour Les quels L’avis de Monsieur franklin Lui Sera bien precieux. Si Monsieur
            franklin etoit Libre a L’heure du diner apres L’examen de Ces deux maisons, M. Le
            gouverneur des invalides Seroit infiniment flatté que Monsieur franklin Voulu Lui faire
            L’honneur de Rester a diner chez Lui.
          Monsieur franklin en Se donnant La peine de passer chez M. Brongniart Rue St Marc y
            Verra Le Modele de la Colonne projettée a la Gloire de Louis XVI. pacificateur.
         
          Notation: Brognart 13 Août 1783
        